Title: Baring Brothers & Company to Thomas Jefferson, 13 May 1815
From: Baring Brothers & Company
To: Jefferson, Thomas


          Sir  London 13 May 1815
          We received only a few days ago your much esteemed favor of the 28th of June last Year, but the Letter from Mr Barnes, with the original of the Bill of £400– on Wm Murdock, for account of General Kosciuzko at Paris, reached us in due Course, and the amount has been placed at the disposal of the General—. We beg you will be assured that we shall on all occasions have much pleasure in Rendering ourselves usefull to You or your friends, and that you will believe us, with the most perfect Regard
          Sir Your most obedient & very humble ServantsBaring Brothers & Co
        